Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are presented for examination.

Terminal Disclaimer
The terminal disclaimer filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16391227 has been reviewed and is accepted.  The terminal disclaimer has been recorded.	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20060245354), in view of Wang (US 20140282395) and Hodge (US9003406), further in view of Jodoin (US 10318285).

Regarding Claim 1, Gao (US20060245354) teaches
A system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising:: 
Simultaneously maintaining a first workspace and a second workspace for an information technology infrastructure (Paragraph 0037, the present invention provides a first mechanism that generates and deploys multiple instances of an application using a deployment plan template. For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations, operating systems on which the application runs, and different combinations of software stack that supports the application);
the information technology infrastructure comprising a plurality of resource types, the resource types comprising a hardware resource type, a software resource type, and a network resource type, the hardware resource type comprising hardware resources, the software resource type comprising software resources, and the network resource type comprising network resources (Paragraph 0010, Embodiments of the present invention provide a first mechanism to deploy multiple instances of an application in a data center; Paragraph 0033, data center 400 includes resources, such as, customer 402, server 404, Virtual Local Area Network (VLAN) 406, subnet 408, router 410, switch 412, software products 416, load balancer 418, and data container 420) Examiner Comment:  The datacenter is interpreted to the claimed information technology infrastructure.  The server 404 is interpreted to hardware resource type.  The software products 416 are interpreted to software resource type, and VLAN 406 is interpreted to network resource type
generating, based at least on the first workspace and/or the second workspace, an execution plan that includes one or more operations to apply, to the information technology infrastructure, the one or more new configurations specified in the configuration file (Paragraph 0040, deployment plan template 500 is created by the mechanism of the present invention for each application that requires multiple instances. Deployment plan template 500 describes what data center resources are needed and configured, as well as, software modules that need to be installed on the servers; Paragraph 0041, At runtime, deployment parameter set 502 is exposed to the user via a user interface. The user is prompted for resolution of the parameter values in deployment parameter set 502. After the user enters the parameter values, corresponding deployment plan 504 is generated) Examiner comments: The deployment plan in Gao is interpreted to teach the claimed execution plan ; 
and applying, based at least on the execution plan, the one or more new configurations including by at least provisioning, modifying, and/or de-provisioning one or more resources from the one or more cloud computing providers associated with the first workspace and/or the second workspace at the information technology infrastructure (Paragraph 0042, When the scheduled deployment time arrives, data center automation system 508 retrieves deployment plan 504 that is sufficient to deploy application instance of logical application model 506 to the data center; Paragraph 0056, Thus, by using deployment plan template 700 and resolved service parameters 710, multiple instances of a service for an application may be provisioned, deprovisioned, and modified).

Gao did not specifically teach
the information technology infrastructure comprising a plurality of resource types provided by one or more cloud computing providers
the first workspace having a first set of configurations for the information technology infrastructure for hosting and executing a software application, the second workspace having a second set of configurations for the information technology infrastructure for hosting and executing the software application,
the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type;
merging, into the first workspace and/or the second workspace, a configuration file specifying one or more new configurations to apply to the information technology infrastructure.

However, Wang (US 20140282395 A1) teaches
the information technology infrastructure comprising a plurality of resource types provided by one or more cloud computing providers (Paragraph 0019, the distributed computing system may be located within a data center managed by a cloud computing service provider (e.g., WINDOWS AZURE cloud computing offered by the Microsoft Corporation of Redmond Wash)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teaching to Wang’s in order to maintain compatibility between applications in computing system, involves communicating the determination that first and second applications are compatible by comparing an explicit enumeration of added features or removed features in a feature set of the first application and a feature set of the second application (Wang [Summary]).

Gao and Wang did not specifically teach
the first workspace having a first set of configurations for the information technology infrastructure for hosting and executing a software application, the second workspace having a second set of configurations for the information technology infrastructure for hosting and executing the software application,
the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type;
merging, into the first workspace and/or the second workspace, a configuration file specifying one or more new configurations to apply to the information technology infrastructure.

However, Hodge (US9003406) teaches 
merging, into the first workspace and/or the second workspace, a configuration file specifying one or more new configurations to apply to the information technology infrastructure (7:12-67, provisioning environment 212 comprises installing the virtual machines comprising environment template 206 on a virtual computing host. In some embodiments, the process of provisioning environment 212 is affected by environment configuration 210. In some embodiments, the enterprise software client provides environment template configuration 210 to customize the process of provisioning environment 212).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao and Wang’s teaching to Hodge’s in order to allow creation of the virtual environment to be automated, and thus reducing setup costs, by ensuring that there is a basic level of consistency between virtual environments, and thus reducing maintenance costs (Hodge [Summary]).

Gao, Wang and Hodge did not teach
the first workspace having a first set of configurations for the information technology infrastructure for hosting and executing a software application, the second workspace having a second set of configurations for the information technology infrastructure for hosting and executing the software application,
	the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type.

	However, Jodoin teaches
the first workspace having a first set of configurations for the information technology infrastructure for hosting and executing a software application, the second workspace having a second set of configurations for the information technology infrastructure for hosting and executing the software application (4:35-53, the diagram 100 illustrates a pipeline template package 102 (e.g., a LPT package) that includes source code which is compiled as part of a build 104 to generate a set of infrastructure templates 106A, 106B, and 106C that encodes in a human-readable format (e.g., JSON format) resources and configurations to be deployed as part of the particular stage, the templates are utilized to deploy infrastructure at various stages 108A, 108B, and 108C of a pipeline, and service code 110 is loaded to and executed from computer systems within the respective stages of the pipeline) Examiner Comments: Each of the infrastructures at various stages are interpreted to the claimed workspaces which host and execute the service code.  The service code 110 is interpreted to the claimed software application,
	the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type (8:49-67, a PreProd Stage 108B (preproduction) may be deployed based on a PreProd infrastructure template 106B (preproduction infrastructure template) and may, furthermore, specify a configuration that is different from those specified in the beta stage--as an example, service code 110 running on a virtual machine instance provisioned in the preprod stage may utilize resources that are configurable to be deployed across data centers in a distributed manner (e.g., storage systems may be distributed across data centers in different geolocations) and may furthermore require security credentials to issue requests and fulfill requests for resources in different data centers (e.g., cross-center communications may be encrypted under a cryptographically protected communications session such as Transport Layer Security (TLS) and/or may require a valid access token for requests to be fulfilled)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao, Wang and Hodge’s teaching to Jodoin’s in order to facilitate deployment of software in a distributed computing environment by enabling safely creating and updating resources configured as code, forming new-regions without manual intervention, and preventing simultaneous software and resource configuration changes in a same region (Jodoin [Summary]).


Regarding Claim 2, Gao, Wang, Hodge and Jodoin teach
The system of claim 1, wherein the first set of configurations are associated with a first iteration of configurations for the information technology infrastructure, and wherein the second set of configurations are associated with a second iteration of configurations for the information technology infrastructure (Gao [Paragraph 0037, the present invention provides a first mechanism that generates and deploys multiple instances of an application using a deployment plan template. For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations, operating systems on which the application runs, and different combinations of software stack that supports the application]).

Regarding Claim 3, Gao, Wang, Hodge and Jodoin teach
The system of claim 2.

Gao did not teach
wherein the first iteration of configurations are applied to the information technology infrastructure in order for the information technology infrastructure to support a first environment, and wherein the second iteration of configurations are applied to the information technology infrastructure in order for the information technology infrastructure to support a second environment.

However, Hodge (US9003406) teaches 
wherein the first iteration of configurations are applied to the information technology infrastructure in order for the information technology infrastructure to support a first environment, and wherein the second iteration of configurations are applied to the information technology infrastructure in order for the information technology infrastructure to support a second environment (12:36-65, In 602, the blueprint is verified. In 604, an environment template configuration is received. In some embodiments, an environment template configuration comprises the identity of a blueprint needed to build the template and other template-specific parameter values. In various embodiments, an environment template configuration specifies a blueprint to consume which configures a list of virtual machine clusters into which software will be installed, a default resource allocation to each virtual machine, a default initial number of virtual machines in a virtual machine cluster).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teaching to Hodge’s in order to allow creation of the virtual environment to be automated, and thus reducing setup costs, by ensuring that there is a basic level of consistency between virtual environments, and thus reducing maintenance costs (Hodge [Summary]).

Regarding Claim 4, Gao, Wang, Hodge and Jodoin teach
The system of claim 3.

Gao did not teach 
wherein the first environment and the second environment each comprise a different one of a development environment, a staging environment and a production environment.

However, Hodge teaches
wherein the first environment and the second environment each comprise a different one of a development environment, a staging environment and a production environment (7:12-67, In some embodiments, these details will differ between or across different kinds of environments (for example, development environments, test environments, staging environments, production environments, or any other appropriate kind of environments)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teaching to Hodge’s in order to allow creation of the virtual environment to be automated, and thus reducing setup costs, by ensuring that there is a basic level of consistency between virtual environments, and thus reducing maintenance costs (Hodge [Summary]).

Regarding Claim 5, Gao, Wang, Hodge and Jodoin teach
The system of claim 1, wherein the first set of configurations are associated with a first portion of the information technology infrastructure, and wherein the second set of configurations are associated with a second portion of the information technology infrastructure (Gao [Paragraph 0061, the mechanism of the present invention makes a determination as to whether the order is to be provisioned, modified, or deprovisioned based on an order type that is defined in the catalog by the catalog designer (step 818). If the order is to be provisioned, the mechanism of the present inventions first reserves resources by creating an application model and generating a corresponding deployment plan from the deployment plan template (step 820)) Examiner Comments:  Since the resources are reserved for each application instance in Gao, we can conclude that each application instance uses different portions of the data center.

Regarding Claim 6, Gao, Wang, Hodge and Jodoin teach
The system of claim 5, wherein the first portion of the information technology infrastructure and the second portion of the information technology infrastructure each comprise a different one of the hardware resources, software resources, and network resources (Gao [Paragraph 0037, For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations, operating systems on which the application runs, and different combinations of software stack that supports the application]).

Regarding Claim 7, Gao, Wang, Hodge and Jodoin teach
The system of claim 1, wherein the first workspace is associated with a first team of users, wherein the second workspace is associated with a second team of users, wherein the first workspace is inaccessible to the second team of users, and wherein the second workspace is inaccessible to the first team of users (Gao [Paragraph 0050, a catalog entry may be ordered by multiple customers who demand their own instance of the server. To support multiple service instances, deployment plan template 700 is defined for an application])  Examiner Comments:  The customers in Gao is interpreted to the claimed team of users.  Each customer can be associated with different application instances.

Regarding Claim 9, Gao, Wang, Hodge and Jodoin teach
The system of claim 1, wherein the configuration file includes a programming code-based representation of one or more resources at the information technology infrastructure (Gao [Paragraph 0037, For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations, operating systems on which the application runs, and different combinations of software stack that supports the application]).

Regarding Claim 10, Gao, Wang, Hodge and Jodoin teach
The system of claim 1, wherein the merging of the configuration file into the first workspace and/or the second workspace modifies at least one configuration for the information technology infrastructure, and wherein the at least one configuration is modified by at least setting and/or modifying, based at least on the configuration file, one or more variables associated with the first workspace and/or the second workspace (Gao [Paragraph 0062, if the order is to be modified, the mechanism of the present invention receives a modify order initiated from a modified catalog item created by the catalog designer (step 824) and sends the modify order to the service provisioning system using the same or additional deployment parameters with the original order (step 826). For example, a catalog item of email account service may be modified with a catalog item that adds additional storage space to the email account. After the modify order is initiated, the service provisioning system then modifies the existing application instance using the modify order parameters (step 828). Thus, the process terminates thereafter]).

Regarding Claim 11, Gao teaches
A computer implemented method, comprising: 
Simultaneously maintaining a first workspace and a second workspace for an information technology infrastructure (Paragraph 0037, the present invention provides a first mechanism that generates and deploys multiple instances of an application using a deployment plan template. For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations, operating systems on which the application runs, and different combinations of software stack that supports the application) Examiner Comments:  The application instances in Gao are interpreted to the claimed worksapces; 
the information technology infrastructure comprising a plurality of resource types, the resource types comprising a hardware resource type, a software resource type, and a network resource type, the hardware resource type comprising hardware resources, the software resource type comprising software resources, and the network resource type comprising network resources (Paragraph 0010, Embodiments of the present invention provide a first mechanism to deploy multiple instances of an application in a data center; Paragraph 0033, data center 400 includes resources, such as, customer 402, server 404, Virtual Local Area Network (VLAN) 406, subnet 408, router 410, switch 412, software products 416, load balancer 418, and data container 420) Examiner Comment:  The datacenter is interpreted to the claimed information technology infrastructure.  The server 404 is interpreted to hardware resource type.  The software products 416 are interpreted to software resource type, and VLAN 406 is interpreted to network resource type
generating, based at least on the first workspace and/or the second workspace, an execution plan that includes one or more operations to apply, to the information technology infrastructure, the one or more new configurations specified in the configuration file (Paragraph 0040, deployment plan template 500 is created by the mechanism of the present invention for each application that requires multiple instances. Deployment plan template 500 describes what data center resources are needed and configured, as well as, software modules that need to be installed on the servers; Paragraph 0041, At runtime, deployment parameter set 502 is exposed to the user via a user interface. The user is prompted for resolution of the parameter values in deployment parameter set 502. After the user enters the parameter values, corresponding deployment plan 504 is generated) Examiner comments: The deployment plan in Gao is interpreted to teach the claimed execution plan ; 
and applying, based at least on the execution plan, the one or more new configurations including by at least provisioning, modifying, and/or de-provisioning one or more resources from the one or more cloud computing providers associated with the first workspace and/or the second workspace at the information technology infrastructure (Paragraph 0042, When the scheduled deployment time arrives, data center automation system 508 retrieves deployment plan 504 that is sufficient to deploy application instance of logical application model 506 to the data center; Paragraph 0056, Thus, by using deployment plan template 700 and resolved service parameters 710, multiple instances of a service for an application may be provisioned, deprovisioned, and modified).

Gao did not specifically teach
the information technology infrastructure comprising a plurality of resource types provided by one or more cloud computing providers
the first workspace having a first set of configurations for the information technology infrastructure for hosting and executing a software application, the second workspace having a second set of configurations for the information technology infrastructure for hosting and executing the software application,
the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type;
merging, into the first workspace and/or the second workspace, a configuration file specifying one or more new configurations to apply to the information technology infrastructure.

However, Wang (US 20140282395 A1) teaches
the information technology infrastructure comprising a plurality of resource types provided by one or more cloud computing providers (Paragraph 0019, the distributed computing system may be located within a data center managed by a cloud computing service provider (e.g., WINDOWS AZURE cloud computing offered by the Microsoft Corporation of Redmond Wash)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teaching to Wang’s in order to maintain compatibility between applications in computing system, involves communicating the determination that first and second applications are compatible by comparing an explicit enumeration of added features or removed features in a feature set of the first application and a feature set of the second application (Wang [Summary]).

Gao and Wang did not specifically teach
the first workspace having a first set of configurations for the information technology infrastructure for hosting and executing a software application, the second workspace having a second set of configurations for the information technology infrastructure for hosting and executing the software application,
the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type;
merging, into the first workspace and/or the second workspace, a configuration file specifying one or more new configurations to apply to the information technology infrastructure.

However, Hodge (US9003406) teaches 
merging, into the first workspace and/or the second workspace, a configuration file specifying one or more new configurations to apply to the information technology infrastructure (7:12-67, provisioning environment 212 comprises installing the virtual machines comprising environment template 206 on a virtual computing host. In some embodiments, the process of provisioning environment 212 is affected by environment configuration 210. In some embodiments, the enterprise software client provides environment template configuration 210 to customize the process of provisioning environment 212).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao and Wang’s teaching to Hodge’s in order to allow creation of the virtual environment to be automated, and thus reducing setup costs, by ensuring that there is a basic level of consistency between virtual environments, and thus reducing maintenance costs (Hodge [Summary]).

Gao, Wang and Hodge did not teach
the first workspace having a first set of configurations for the information technology infrastructure for hosting and executing a software application, the second workspace having a second set of configurations for the information technology infrastructure for hosting and executing the software application,
	the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type.

	However, Jodoin teaches
the first workspace having a first set of configurations for the information technology infrastructure for hosting and executing a software application, the second workspace having a second set of configurations for the information technology infrastructure for hosting and executing the software application (4:35-53, the diagram 100 illustrates a pipeline template package 102 (e.g., a LPT package) that includes source code which is compiled as part of a build 104 to generate a set of infrastructure templates 106A, 106B, and 106C that encodes in a human-readable format (e.g., JSON format) resources and configurations to be deployed as part of the particular stage, the templates are utilized to deploy infrastructure at various stages 108A, 108B, and 108C of a pipeline, and service code 110 is loaded to and executed from computer systems within the respective stages of the pipeline) Examiner Comments: Each of the infrastructures at various stages are interpreted to the claimed workspaces which host and execute the service code.  The service code 110 is interpreted to the claimed software application,
	the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type (8:49-67, a PreProd Stage 108B (preproduction) may be deployed based on a PreProd infrastructure template 106B (preproduction infrastructure template) and may, furthermore, specify a configuration that is different from those specified in the beta stage--as an example, service code 110 running on a virtual machine instance provisioned in the preprod stage may utilize resources that are configurable to be deployed across data centers in a distributed manner (e.g., storage systems may be distributed across data centers in different geolocations) and may furthermore require security credentials to issue requests and fulfill requests for resources in different data centers (e.g., cross-center communications may be encrypted under a cryptographically protected communications session such as Transport Layer Security (TLS) and/or may require a valid access token for requests to be fulfilled)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao, Wang and Hodge’s teaching to Jodoin’s in order to facilitate deployment of software in a distributed computing environment by enabling safely creating and updating resources configured as code, forming new-regions without manual intervention, and preventing simultaneous software and resource configuration changes in a same region (Jodoin [Summary]).

Regarding Claim 12, Gao, Wang, Hodge and Jodoin teach
The method of claim 11, wherein the first set of configurations are associated with a first iteration of configurations for the information technology infrastructure, and wherein the second set of configurations are associated with a second iteration of configurations for the information technology infrastructure (Gao [Paragraph 0037, the present invention provides a first mechanism that generates and deploys multiple instances of an application using a deployment plan template. For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations, operating systems on which the application runs, and different combinations of software stack that supports the application]).

Regarding Claim 13, Gao, Wang, Hodge and Jodoin teach
The method of claim 12.

Gao did not teach
wherein the first iteration of configurations are applied to the information technology infrastructure in order for the information technology infrastructure to support a first environment, and wherein the second iteration of configurations are applied to the information technology infrastructure in order for the information technology infrastructure to support a second environment.

However, Hodge (US9003406) teaches 
wherein the first iteration of configurations are applied to the information technology infrastructure in order for the information technology infrastructure to support a first environment, and wherein the second iteration of configurations are applied to the information technology infrastructure in order for the information technology infrastructure to support a second environment (12:36-65, In 602, the blueprint is verified. In 604, an environment template configuration is received. In some embodiments, an environment template configuration comprises the identity of a blueprint needed to build the template and other template-specific parameter values. In various embodiments, an environment template configuration specifies a blueprint to consume which configures a list of virtual machine clusters into which software will be installed, a default resource allocation to each virtual machine, a default initial number of virtual machines in a virtual machine cluster).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teaching to Hodge’s in order to allow creation of the virtual environment to be automated, and thus reducing setup costs, by ensuring that there is a basic level of consistency between virtual environments, and thus reducing maintenance costs (Hodge [Summary]).

Regarding Claim 14, Gao, Wang, Hodge and Jodoin teach
The method of claim 13.

Gao did not teach 
wherein the first environment and the second environment each comprise a different one of a development environment, a staging environment, and a production environment.

However, Hodge teaches
wherein the first environment and the second environment each comprise a different one of a development environment, a staging environment, and a production environment (7:12-67, In some embodiments, these details will differ between or across different kinds of environments (for example, development environments, test environments, staging environments, production environments, or any other appropriate kind of environments)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teaching to Hodge’s in order to allow creation of the virtual environment to be automated, and thus reducing setup costs, by ensuring that there is a basic level of consistency between virtual environments, and thus reducing maintenance costs (Hodge [Summary]).

Regarding Claim 15, Gao, Wang, Hodge and Jodoin teach
The method of claim 11, wherein the first set of configurations are associated with a first portion of the information technology infrastructure, and wherein the second set of configurations are associated with a second portion of the information technology infrastructure (Gao [Paragraph 0061, the mechanism of the present invention makes a determination as to whether the order is to be provisioned, modified, or deprovisioned based on an order type that is defined in the catalog by the catalog designer (step 818). If the order is to be provisioned, the mechanism of the present inventions first reserves resources by creating an application model and generating a corresponding deployment plan from the deployment plan template (step 820)) Examiner Comments:  Since the resources are reserved for each application instance in Gao, we can conclude that each application instance uses different portions of the data center.

Regarding Claim 16, Gao, Wang, Hodge and Jodoin teach
The method of claim 15, wherein the first portion of the information technology infrastructure and the second portion of the information technology infrastructure each comprise a different one of the hardware resources, software resources, and network resources (Gao [Paragraph 0037, For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations, operating systems on which the application runs, and different combinations of software stack that supports the application]).

Regarding Claim 17, Gao, Wang, Hodge and Jodoin teach
The method of claim 11, wherein the first workspace is associated with a first team of users, wherein the second workspace is associated with a second team of users, wherein the first workspace is inaccessible to the second team of users, and wherein the second workspace is inaccessible to the first team of users (Gao [Paragraph 0050, a catalog entry may be ordered by multiple customers who demand their own instance of the server. To support multiple service instances, deployment plan template 700 is defined for an application])  Examiner Comments:  The customers in Gao is interpreted to the claimed team of users.  Each customer can be associated with different application instances.

Regarding Claim 19, Gao, Wang, Hodge and Jodoin teach
The method of claim 11, wherein the configuration file includes a programming code-based representation of one or more resources at the information technology infrastructure (Gao [Paragraph 0037, For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations, operating systems on which the application runs, and different combinations of software stack that supports the application]).

Regarding Claim 20, Gao, Wang, Hodge and Jodoin teach
The method of claim 11, wherein the merging of the configuration file into the first workspace and/or the second workspace modifies at least one configuration for the information technology infrastructure, and wherein the at least one configuration is modified by at least setting and/or modifying, based at least on the configuration file, one or more variables associated with the first workspace and/or the second workspace (Gao [Paragraph 0062, if the order is to be modified, the mechanism of the present invention receives a modify order initiated from a modified catalog item created by the catalog designer (step 824) and sends the modify order to the service provisioning system using the same or additional deployment parameters with the original order (step 826). For example, a catalog item of email account service may be modified with a catalog item that adds additional storage space to the email account. After the modify order is initiated, the service provisioning system then modifies the existing application instance using the modify order parameters (step 828). Thus, the process terminates thereafter]).

Regarding Claim 21, Gao teaches
A non-transitory computer readable medium storing instructions, which when executed by at least data processor, result in operations comprising: 
Simultaneously maintaining a first workspace and a second workspace for an information technology infrastructure (Paragraph 0037, the present invention provides a first mechanism that generates and deploys multiple instances of an application using a deployment plan template. For each instance of the application, there are variations in configurations of the application. Examples of application configurations include network configurations, operating systems on which the application runs, and different combinations of software stack that supports the application)
the information technology infrastructure comprising a plurality of resource types, the resource types comprising a hardware resource type, a software resource type, and a network resource type, the hardware resource type comprising hardware resources, the software resource type comprising software resources, and the network resource type comprising network resources (Paragraph 0010, Embodiments of the present invention provide a first mechanism to deploy multiple instances of an application in a data center; Paragraph 0033, data center 400 includes resources, such as, customer 402, server 404, Virtual Local Area Network (VLAN) 406, subnet 408, router 410, switch 412, software products 416, load balancer 418, and data container 420) Examiner Comment:  The datacenter is interpreted to the claimed information technology infrastructure.  The server 404 is interpreted to hardware resource type.  The software products 416 are interpreted to software resource type, and VLAN 406 is interpreted to network resource type
generating, based at least on the first workspace and/or the second workspace, an execution plan that includes one or more operations to apply, to the information technology infrastructure, the one or more new configurations specified in the configuration file (Paragraph 0040, deployment plan template 500 is created by the mechanism of the present invention for each application that requires multiple instances. Deployment plan template 500 describes what data center resources are needed and configured, as well as, software modules that need to be installed on the servers; Paragraph 0041, At runtime, deployment parameter set 502 is exposed to the user via a user interface. The user is prompted for resolution of the parameter values in deployment parameter set 502. After the user enters the parameter values, corresponding deployment plan 504 is generated) Examiner comments: The deployment plan in Gao is interpreted to teach the claimed execution plan ; 
and applying, based at least on the execution plan, the one or more new configurations including by at least provisioning, modifying, and/or de-provisioning one or more resources from the one or more cloud computing providers associated with the first workspace and/or the second workspace at the information technology infrastructure (Paragraph 0042, When the scheduled deployment time arrives, data center automation system 508 retrieves deployment plan 504 that is sufficient to deploy application instance of logical application model 506 to the data center; Paragraph 0056, Thus, by using deployment plan template 700 and resolved service parameters 710, multiple instances of a service for an application may be provisioned, deprovisioned, and modified).

Gao did not specifically teach
the information technology infrastructure comprising a plurality of resource types provided by one or more cloud computing providers
the first workspace having a first set of configurations for the information technology infrastructure for hosting and executing a software application, the second workspace having a second set of configurations for the information technology infrastructure for hosting and executing the software application,
the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type;
merging, into the first workspace and/or the second workspace, a configuration file specifying one or more new configurations to apply to the information technology infrastructure.

However, Wang (US 20140282395 A1) teaches
the information technology infrastructure comprising a plurality of resource types provided by one or more cloud computing providers (Paragraph 0019, the distributed computing system may be located within a data center managed by a cloud computing service provider (e.g., WINDOWS AZURE cloud computing offered by the Microsoft Corporation of Redmond Wash)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teaching to Wang’s in order to maintain compatibility between applications in computing system, involves communicating the determination that first and second applications are compatible by comparing an explicit enumeration of added features or removed features in a feature set of the first application and a feature set of the second application (Wang [Summary]).

Gao and Wang did not specifically teach
the first workspace having a first set of configurations for the information technology infrastructure for hosting and executing a software application, the second workspace having a second set of configurations for the information technology infrastructure for hosting and executing the software application,
the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type;
merging, into the first workspace and/or the second workspace, a configuration file specifying one or more new configurations to apply to the information technology infrastructure.

However, Hodge (US9003406) teaches 
merging, into the first workspace and/or the second workspace, a configuration file specifying one or more new configurations to apply to the information technology infrastructure (7:12-67, provisioning environment 212 comprises installing the virtual machines comprising environment template 206 on a virtual computing host. In some embodiments, the process of provisioning environment 212 is affected by environment configuration 210. In some embodiments, the enterprise software client provides environment template configuration 210 to customize the process of provisioning environment 212).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao and Wang’s teaching to Hodge’s in order to allow creation of the virtual environment to be automated, and thus reducing setup costs, by ensuring that there is a basic level of consistency between virtual environments, and thus reducing maintenance costs (Hodge [Summary]).

Gao, Wang and Hodge did not teach
the first workspace having a first set of configurations for the information technology infrastructure for hosting and executing a software application, the second workspace having a second set of configurations for the information technology infrastructure for hosting and executing the software application,
	the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type.

	However, Jodoin teaches
the first workspace having a first set of configurations for the information technology infrastructure for hosting and executing a software application, the second workspace having a second set of configurations for the information technology infrastructure for hosting and executing the software application (4:35-53, the diagram 100 illustrates a pipeline template package 102 (e.g., a LPT package) that includes source code which is compiled as part of a build 104 to generate a set of infrastructure templates 106A, 106B, and 106C that encodes in a human-readable format (e.g., JSON format) resources and configurations to be deployed as part of the particular stage, the templates are utilized to deploy infrastructure at various stages 108A, 108B, and 108C of a pipeline, and service code 110 is loaded to and executed from computer systems within the respective stages of the pipeline) Examiner Comments: Each of the infrastructures at various stages are interpreted to the claimed workspaces which host and execute the service code.  The service code 110 is interpreted to the claimed software application,
	the first set of configurations being specific to a first resource type, and the second set of configurations being specific to a second, different, resource type (8:49-67, a PreProd Stage 108B (preproduction) may be deployed based on a PreProd infrastructure template 106B (preproduction infrastructure template) and may, furthermore, specify a configuration that is different from those specified in the beta stage--as an example, service code 110 running on a virtual machine instance provisioned in the preprod stage may utilize resources that are configurable to be deployed across data centers in a distributed manner (e.g., storage systems may be distributed across data centers in different geolocations) and may furthermore require security credentials to issue requests and fulfill requests for resources in different data centers (e.g., cross-center communications may be encrypted under a cryptographically protected communications session such as Transport Layer Security (TLS) and/or may require a valid access token for requests to be fulfilled)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao, Wang and Hodge’s teaching to Jodoin’s in order to facilitate deployment of software in a distributed computing environment by enabling safely creating and updating resources configured as code, forming new-regions without manual intervention, and preventing simultaneous software and resource configuration changes in a same region (Jodoin [Summary]).


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20060245354), in view of Wang (US 20140282395 A1) and Hodge (US9003406) and Jodoin (US 10318285), further in view of Nickolov (US 20170034023).

Regarding Claim 8, Gao, Wang, Hodge and Jodoin teach
The system of claim 1.

Gao, Wang, Hodge and Jodoin did not teach
further comprising: pulling, from a version controller, the configuration file, the configuration file being pulled in response to receiving, from a webhook at the version controller, a notification of the configuration file being committed at the version controller.

However, Nickolov (US 20170034023) teaches 
further comprising: pulling, from a version controller, the configuration file, the configuration file being pulled in response to receiving, from a webhook at the version controller, a notification of the configuration file being committed at the version controller (Paragraph 0173, Continuous delivery (CD) is a software engineering approach in which teams produce software in short cycles, ensuring that the software can be reliably released at any time, as well as performing automated releases. It aims at building, testing, and releasing software faster and more frequently. The approach helps reduce the cost, time, and risk of delivering changes by allowing for more incremental updates to applications in production. In some embodiments, the CI & CD Systems 304 use the APIs 330 (directly, or indirectly, through webhooks) to determine if new test or release is needed and/or to obtain configuration recommendations, evaluations and/or DGRI scores).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao, Wang, Hodge and Jodoin teaching to Nickolov’s in order to ensure improving the visibility into the impact of the server configuration changes after performing the changes in an effective manner and improving the performance and the security based on the data from the external sources in a reliable manner (Nickolov [Summary]).

Regarding Claim 18, Gao, Wang, Hodge and Jodoin teach
The method of claim 11.

Gao, Wang, Hodge and Jodoin did not teach
further comprising: pulling, from a version controller, the configuration file, the configuration file being pulled in response to receiving, from a webhook at the version controller, a notification of the configuration file being committed at the version controller.

However, Nickolov (US 20170034023) teaches 
further comprising: pulling, from a version controller, the configuration file, the configuration file being pulled in response to receiving, from a webhook at the version controller, a notification of the configuration file being committed at the version controller (Paragraph 0173, Continuous delivery (CD) is a software engineering approach in which teams produce software in short cycles, ensuring that the software can be reliably released at any time, as well as performing automated releases. It aims at building, testing, and releasing software faster and more frequently. The approach helps reduce the cost, time, and risk of delivering changes by allowing for more incremental updates to applications in production. In some embodiments, the CI & CD Systems 304 use the APIs 330 (directly, or indirectly, through webhooks) to determine if new test or release is needed and/or to obtain configuration recommendations, evaluations and/or DGRI scores).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao, Wang, Hodge and Jodoin teaching to Nickolov’s in order to ensure improving the visibility into the impact of the server configuration changes after performing the changes in an effective manner and improving the performance and the security based on the data from the external sources in a reliable manner (Nickolov [Summary]).

Response to Arguments
Applicant argues that while configurations are certain to change from one stage to another stage of an infrastructure template, none of the references, and in particular Jodoin, teach different configurations for a first workspace and a second workspace that are simultaneously maintained.
Examiner respectfully disagrees. Jordin discloses “the diagram 100 illustrates a pipeline template package 102 (e.g., a LPT package) that includes source code which is compiled as part of a build 104 to generate a set of infrastructure templates 106A, 106B, and 106C that encodes in a human-readable format (e.g., JSON format) resources and configurations to be deployed as part of the particular stage, the templates are utilized to deploy infrastructure at various stages 108A, 108B, and 108C of a pipeline, and service code 110 is loaded to and executed from computer systems within the respective stages of the pipeline”[ 4:35-53]. Each of the infrastructures at various stages are interpreted to the claimed workspaces which host and execute the service code.  The service code 110 is interpreted to the claimed software application. And by deploying the resources and configurations to multiple stages, one of ordinary skilled in the art would understand that these stages can be maintained simultaneously. 

		

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191